Howell, J.
The defendant has appealed from a judgment con*418demning him to pay a fine of five hundred dollars and forfeit his license upon the charge of keeping a disorderly ale and tippling house.
The error, as alleged, which he brings to our notice is a point made-in a motion for a new trial, that “ one H. Stackhouse, a juror empanneled in this case, was not a registered voter and was not qualified to sit as a juror upon the trial of this cause.”
It does not appear that timely objection was made or a bill of exceptions reserved on this point; nor is theie an assignment of errors-in the record. The appellant however refers us to the written reasons-of the judge a quo for refusing the new trial, for the facts in regard to the qualifications of said juror and the time at which appellant alleges he became aware of such facts. It has often been held that the-only mode of bringing the facts of a criminal cause in this respect, before this court, is by bills of exceptions; we are not authorized to-refer to the reasoning of the judge for the facts. Errors of law in a. motion for a new trial can be reviewed by us, but not the facts. Judgment affirmed.
Rehearing refused.